—Motion by the appellant on an appeal from an order of the Surrogate’s Court, Westchester County, dated October 7, 1992, to strike all material from the respondent’s brief which is dehors the record. By decision and order of this Court, dated July 2, 1993, the motion was referred to the Justices hearing the appeal.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted and the material contained in the appendix to the respondent’s brief and any references thereto in the respondent’s brief are stricken and have not been considered in the determination of this appeal. Mangano, P. J., Thompson, O’Brien and Florio, JJ., concur.